DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Response to Amendment
Claims 1-5, 7, 10, 12, 13, 16, 26, 31, 45, 47, 54, 70, and 71 are currently pending in the application.  The rejections of record from the office action dated 4/20/2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7, 10, 12, 13, 16, 26, 31, 45, 70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 1, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 71 recites the first extruded segment cover at least a portion of the second extruded segment relative to an exterior surface of the extruded article.  This is not supported.  In every embodiment, the composition with the fibers is the underlying layer (see all Figures).  This, perhaps, most apparent in claim 71 which identifies the “first extruded segment” as a capstock. This is contrary to what is disclosed, however, looking at PGPub [0155].  Therein, it specifically discloses the capstock layer as, “substantially lacking particles as described herein or fibers as described herein.”
Applicant appears to be mixing the order of the “first extruded segment” and “second extruded segment.”  Appropriate correction is required.  However, for purposes of examination, the words interior/exterior will simply be given broadest reasonable interpretation so as to no undermine the merits of this rejection or require further rejections under USC 112 (b).  
Regarding claims 2-4, 7, 10, 12, 13, 16, 26, 31, and 45 the claims are rejected as depending from claim 1 and not curing its deficiencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 71, the claim recites, “…wherein the second extruded segment defines an internal hollow and the first extruded segment is disposed within the internal hollow.”  This limitation is not understood.  How can a segment both define an internal hollow yet also include a segment within the internal hollow?  Applicant only discloses hollow profile (e.g. PGPub [0143]), but it remains unclear as to what order (if any) this claims attempts to recite.  For example, it is clear that Applicant describes embodiments in which external extruded segments (e.g. capstock) is on the outside of the hollow profile (e.g. PGPub [0144]), Fig. 3 below in which 304 is the capstock layer and 302 is the substrate fiber/impact resin layer).  Thus, broadly and reasonably, any segment being part of a hollow will be interpreted as partially defining that hollow.  

    PNG
    media_image1.png
    445
    725
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 16, 31, 44, 45, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877).
Regarding claims 1, 10, and 26, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% (i.e. at least 5 wt.%) sawdust (col 16, lines 60-67, col 17, lines 1-27) in 
Hendrickson teaches joinders of siding units end-to-end (col. 15).  The examiner notes that this is a taught construct of multiple segments which are extruded as previously discussed (i.e. comprising a second extruded segment).  Also, as previously discussed, polyvinyl chloride is a taught thermoplastic polymeric material resin for the composition (col. 12, lines 40-60).  Of special note is the embodiment in which the two attached segments overlap one another (see Fig. 11-13, and Henderickson col 11).  These embodiments encompass and/or are obvious over the claimed “first extruded segment covers at least a portion of the second extruded segment” as the two segments alternate in order of which covers which at their joinders.  
Thus, the only difference between the claimed invention and that of Hendrickson is that Applicant claims the first extruded segment has at least 5 phr of an impact modifier and the second extruded segment comprises less than 5 phr.  It is the examiner’s position that as Hendrickson teaches articles comprising multiple extruded segments and with the same list of thermoplastic materials (e.g. polyvinyl chloride), the inclusion of, or conversely the omission of, an impact modifier (such as that in the Experimental Examples of col. 17) not disclosed as a critical element would have been an obvious choice to the skilled artisan.  For example, it would have been obvious to one skilled in the art to modify the joint article of Hendrickson to comprise one extruded segment made with the polyvinyl chloride composition comprising the acrylic resin impact modifier (col. 17, lines 1-5), and one extruded segment without (i.e. less than 5 phr) modifier as the modifier is not taught as a critical element.  The choice of the inclusion of an impact modifier, depending on the requirements of the pieces in the finished joint, 
Regarding claims 2 and 3, Hendrickson does not expressly teach the depression depth of the extruded segment, however as the extruded segment of Hendrickson is identical to that as claimed, the extruded segment would be expected to have the depression depth as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 16, the limitations of claim 1 have been previously set forth.  Hendrickson teaches wood fiber as having a length of at least 0.1 mm up to 1 mm and an aspect ratio preferably of between 2.5 and 10 (e.g. including diameters of from .01 mm (10 microns) to 0.4 mm (400 microns)) (i.e. overlapping with about 2 microns to about 50 microns) (col. 13, lines 16-25).   Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 31, Hendrickson teaches the extruded article for window and door applications (i.e. fenestration component) (col. 3, lines 14-30).  
Regarding claim 44, Hendrickson teaches the siding article to be a hollow profile (col. 12, lines 27-31).  Additionally, Hendrickson teaches the article having an outer layer and being coextruded (i.e. the extruded segment is disposed within an internal hollow of another extrudate) (col. 15, lines 24-31).  
Regarding claim 45, the examiner notes that the siding article (e.g. col. 6, lines 35-40) of Hendrickson reads on a segment forming an external wall as claimed. 
Regarding claim 71, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% (i.e. at least 5 wt.%) sawdust (col 16, lines 60-67, col 17, lines 1-27) in the form of wood fiber (col. 17, lines 1-27, col. 13, lines 1-26).  Hendrickson also teaches fiber glass as an alternative 
Hendrickson exemplifies 7.5 phr impact modifier, but does not expressly teach greater than or equal to 10 phr of an impact modifier.  
Hendrickson teaches joinders of siding units end-to-end (col. 15).  The examiner notes that this is a taught construct of multiple segments which are extruded as previously discussed (i.e. comprising a second extruded segment).  Also, as previously discussed, polyvinyl chloride is a taught thermoplastic polymeric material resin for the composition (col. 12, lines 40-60).  Of special note is the embodiment in which the two attached segments overlap one another (see Fig. 11-13, and Henderickson col 11).  Herein, both the first and second segments define an internal hollow and each are disposed on one another at the linking parts.  
Thus, the only difference between the claimed invention and that of Hendrickson is that Applicant claims the first extruded segment has at least 10 phr of an impact modifier and the second extruded segment comprises less than 5 phr.  It is the examiner’s position that as Hendrickson teaches articles comprising multiple extruded segments and with the same list of thermoplastic materials (e.g. polyvinyl chloride), the inclusion of, or conversely the omission of, an impact modifier (such as that in the Experimental Examples of col. 17) not disclosed as a critical element would have been an obvious choice to the skilled artisan.  For example, it would have been obvious to one skilled in the art to modify the joint article of Hendrickson to comprise one extruded segment made with the polyvinyl chloride composition comprising the acrylic resin impact modifier (col. 17, lines 1-5), and one extruded segment without (i.e. less than 5 phr) modifier as the modifier is not taught as a critical element.  The choice of the inclusion of an impact modifier, depending on the requirements of the pieces in the finished joint, .  

Claims 1-3, 10, 16, 26, 31 44, 45, 47, 54, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) in view of Summers (USPN 4,183,777).
Regarding claims 1, 10, 26, 47, 70, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition (i.e. first extruded segment) of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% sawdust (col 16, lines 60-67; col 17, lines 1-27) in the form of wood fiber (i.e. at least 5 wt.% of fibers) (col. 17, lines 1-27, col. 13, lines 1-26).  
Henderickson also teaches coextruding the article with a capstock (i.e. second extruded segment covering the first extruded segment) (col. 9, lines 13-26).  The capstock is coextensive with at least the exposed surface of the siding (Henderickson, col. 15, lines 1-5).  Further, the examiner notes that this teaching reads on the claimed first extruded segment ‘covering at least a portion of the second extruded segment relative to an exterior surface of the extruded article’ (regarding claim 1) and/or ‘disposed over the second segment’ (regarding claim 47) as the definitions of interior/exterior is simply a matter of perspective of the final extruded article (which is a planar article, in its most basic form).  Additional, the examiner notes that the extruded article of Henderickson is identical to those embodiment disclosed by Applicant regarding the placement of the capstock with regards to the rest of the extruded article.  
The composition of the capstock, in at least one embodiment, is directed to Summer (USPN 4,183,777) (col. 15, lines 7-24).
Turning now to Summers, Summers teaches the capstock to comprise a polyvinyl chloride polymers (i.e. i with a vinyl chloride substrate) (abstract, claim 1).  The examiner notes that no impact modifier is expressly taught in the capstock and thus is being interpreted as satisfying the < 5 phr impact 
It would have been obvious to one skilled in the art to use the capstock of Summers, which comprises polyvinyl chloride (i.e. the resin of the first extruded segment) for its taught improvements appearance and weatherabilty (Summer, col. 3, lines 15-18).  
Regarding claims 2, 3, and 54, Hendrickson does not expressly teach the depression depth of the extruded segment, however as the extruded segment of Hendrickson is identical to that as claimed, the extruded segment would be expected to have the depression depth as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 16, the limitations of claim 1 have been previously set forth.  Hendrickson teaches wood fiber as having a length of at least 0.1 mm up to 1 mm and an aspect ratio preferably of between 2.5 and 10 (e.g. including diameters of from .01 mm (10 microns) to 0.4 mm (400 microns)) (i.e. overlapping with about 2 microns to about 50 microns) (col. 13, lines 16-25).   Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 31, Hendrickson teaches the extruded article for window and door applications (i.e. fenestration component) (col. 3, lines 14-30).  
Regarding claim 45, the examiner notes that the perspective of interior/exterior is completely relative to the viewer’s perspective.  Thus, the embodiment as claimed is encompassed by modified Henderickson. 
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) in view of Summers (USPN 4,183,777).
Regarding claim 71, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition (i.e. first extruded segment) of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% sawdust (col 16, lines 60-67; col 17, lines 1-27) in the form of wood fiber (i.e. at least 5 wt.% of fibers) (col. 17, lines 1-27, col. 13, lines 1-26).  
Henderickson also teaches coextruding the article with a capstock (i.e. second extruded segment covering the first extruded segment) (col. 9, lines 13-26).  The capstock is coextensive with at least the exposed surface of the siding (Henderickson, col. 15, lines 1-5).  Also, the siding articles can be hollow (col. 12, lines 28-31).  As such, placement of the capstock on the taught exposed surface (e.g. of the hollow) would exactly yield the claimed embodiment in which the first extruded segment is disposed within the internal hollow and the second extruded segment (capstock) is on the outside and defines a hollow.  
 The composition of the capstock, in at least one embodiment, is directed to Summer (USPN 4,183,777) (col. 15, lines 7-24).
Turning now to Summers, Summers teaches the capstock to comprise a polyvinyl chloride polymers (i.e. i with a vinyl chloride substrate) (abstract, claim 1).  The examiner notes that no impact modifier is expressly taught in the capstock and thus is being interpreted as satisfying the < 5 phr impact modifier limitation as claimed.  The polyvinyl chloride capstock is taught to provide improved appearance and weatherabilty (col. 3, lines 15-18).  
It would have been obvious to one skilled in the art to use the capstock of Summers, which comprises polyvinyl chloride (i.e. the resin of the first extruded segment) for its taught improvements appearance and weatherabilty (Summer, col. 3, lines 15-18).  

Claims 47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) in view of Garft (US 2008/0021135.
Regarding claim 47, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% (i.e. at least 5 wt.%) sawdust (col 16, lines 60-67, col 17, lines 1-27) in the form of wood fiber (col. 17, lines 1-27, col. 13, lines 1-26).  Hendrickson also teaches fiber glass as an alternative reinforcement fiber (col. 12, lines 62-67) and its choice would have been obvious to the person of ordinary skill to exchange in the above composition.  A prima facie case of obviousness exists when substituting equivalents known for the same purpose (MPEP 2144.06 II).
Hendrickson exemplifies 7.5 phr impact modifier, but does not expressly teach greater than or equal to 10 phr of an impact modifier.  
Garft is in the related field of extruded fiber reinforced resins (abstract, [0003-0008, 0044]), and specifically those of polyvinyl chloride [0077] and for applications including siding and the like articles [0036].  Garft teaches the compositions to include additives such as impact modifiers [0074] and to be included in an amount of up to about 15 phr.  
Hendrickson and Garft are in related fields, both in composition and in application.  It would have been obvious to one skilled in the art to modify the composition of Hendrickson to include up to about 15 phr of an impact modifier as taught by Garft as such ranges are common in the art fiber reinforced resins used for the above products.  The examiner notes that combining prior art elements according to known methods for yielding predictable results establishes a prima facie case of obviousness (MPEP 2143 I (A)).
Hendrickson teaches joinders of siding units end-to-end (col. 15).  The examiner notes that this is a taught construct of multiple segments which are extruded as previously discussed (i.e. comprising a second extruded segment).  Also, as previously discussed, polyvinyl chloride is a taught thermoplastic polymeric material resin for the composition (col. 12, lines 40-60).  Of special note is the embodiment in which the two attached segments overlap one another (see Fig. 11-13, and Henderickson col 11).  These 
Thus, the only difference between the claimed invention and that of Hendrickson is that Applicant claims the first extruded segment has at least 10 phr of an impact modifier and the second extruded segment comprises less than 5 phr.  It is the examiner’s position that as Hendrickson teaches articles comprising multiple extruded segments and with the same list of thermoplastic materials (e.g. polyvinyl chloride), the inclusion of, or conversely the omission of, an impact modifier (such as that in the Experimental Examples of col. 17) not disclosed as a critical element would have been an obvious choice to the skilled artisan.  For example, it would have been obvious to one skilled in the art to modify the joint article of Hendrickson to comprise one extruded segment made with the polyvinyl chloride composition comprising the acrylic resin impact modifier (col. 17, lines 1-5), and one extruded segment without (i.e. less than 5 phr) modifier as the modifier is not taught as a critical element.  The choice of the inclusion of an impact modifier, depending on the requirements of the pieces in the finished joint, would be an obvious choice to the skilled artisan motivated by not wasting impact modifier on segments of the finished article which do not require it.  
Regarding claim 54, Hendrickson does not expressly teach the depression depth of the extruded segment, however as the extruded segment of Hendrickson is identical to that as claimed, the extruded segment would be expected to have the depression depth as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Response to Arguments
Applicant's arguments filed 10/14/2020 with respect to the rejection under USC 103 over Hendrickson (USPN 6,122,877) but they are not persuasive. 
Applicant contends the following:
On p. 6-7, Hendrickson does not teach the amendments as filed wherein “at least a portion of the first extruded segment covers at least a portion of the second extruded segment relative to an exterior surface of the extruded article.” 

Regarding this contention, the ‘end-to-end’ embodiment of Henderickson also includes the teaching in which adjoining members overlap one another (see Henderickson, Figs. 11-13) and the updated rejection provided supra.   

Applicant's arguments filed 10/14/2020 with respect to the rejection under USC 103 over Hendrickson (USPN 6,122,877) in view of Garft (US 2008/0021135) but they are not persuasive. 
Applicant contends the following:
On p. 8-9, Hendrickson does not teach the amendments as filed wherein “at least a portion of the first extruded segment covers at least a portion of the second extruded segment relative to an exterior surface of the extruded article.” 
Regarding this contention, the rejection has been updated to describe the embodiments in which the two segments are overlapping as shown in Henderickson Figs. 11-13. 

Applicant's arguments filed 10/14/2020 with respect to the rejection under USC 103 over Garft (US 2008/0021135) are no longer relied upon. 
Regarding the previous rejection of claims 1-5, 10, 13, 31, 45, 47, and 54 over (simply) Garft, this rejection is withdrawn as no teachings or embodiments in Garft include the limitations of either of the first or second extruded segments being disposed or otherwise connected over one or the other.  No motivation is provided therein to arrive at the claims as currently filed. Thus this portion of the rejection is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN C ORTMAN JR./Examiner, Art Unit 1782